Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 13, 15, 16, 18-30, 33-34, 36, and 38 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Langerman (US 5,628,795; hereafter referred to as LN).  LN anticipates the claim language where:
The intraocular lens fixing device as claimed is the toroidal ring-like structure (16d)  (see Figures 14, 15, 17, 18, and 28 as well as column 9, lines 37-62);
The device support (A) as claimed is the upper wall (17) as shown in Figure 15;
The intraocular lens housing (B) as claimed is remainder of the ring (16b) that is not the upper wall (17); see Figure 15;
The frame as claimed is the flat upper portion of the wall and it is capable of being fixed to the ciliary sulcus as best illustrated by Figures 28-29;
The wall or remainder of the ring (16b) extends inward frame where inward is towards the back of the device or towards the center of the eyeball in is shown use position;
The holding piece is the portion of the ring that extends from the rib (33) to the lower wall (18) of the ring (16b);
The device support has a shape that conforms to the ciliary sulcus as explained at least in column 17, lines 28-45, column 4, lines 28-37 and column 3, lines 21-63;
The gap between the first plane and the second plane as claimed is the gap between the first plane running through the top wall of wall (17) and the second plane running through the equatorial rib (33) or in the compartment (35).
                             
    PNG
    media_image1.png
    159
    335
    media_image1.png
    Greyscale

Regarding claim 2, the storage of an intraocular lens rotatably within the bag portion is clearly met because the intraocular lens is not claimed as having any particular dimensions.

Regarding claims 6, 23, and 25, the Applicant is directed to see column 7, line 50 to column 8, line 3 as well as Figure 28 of LN.  Also, the Applicant is directed to see column 3, lines 21-63 and column 4, lines 28-37 of LN.
Regarding claim 26, the Applicant is directed to see Figures 8, 15A, 17, and 24 of LN.
Regarding claims 27-28, the Applicant is directed to see Figures 18 and 19 of LN.
Regarding claim 29, the arcuate portions can be any portions delineated by the indentations (31) or the markings (32) such that the claimed portions are disclosed by LN.
Claims 8-12, 14, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over LN in view of Akura (US 2015/0289970).
Regarding claims 8-12, the dimensions as claimed are not met by LN because LN does not disclose all the dimensions for the device.  However, when the overall dimension of the device is fit within a capsular bag, and Akura teaches known sizes of capsular bags (see paragraph 69), the claimed dimensions are within those expected for such a device.  For this reason, the claimed dimensions are considered prima facie obvious over LN in view of Akura; see MPEP 2144.04 (MPEP 2144.04 IV. A.)

In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


	Regarding claim 14, based upon the overall dimension of 9 to 10 mm diameter, and the thinness of the peripheral wall shown in the drawings, the claimed range would have been considered to be clearly obvious to an ordinary artisan in that the claimed dimensions would not result in the device performing any differently than the prior art device.
	Regarding claim 37, the angle of the sidewall (17) arcs from an angle of zero degrees to 90 degrees.  For this reason the particular angle claimed is considered prima facie obvious over this broader range.  In other words, the claimed range of 30 to 60 degrees is not considered patentable over LN in view of Akura in that the claimed angle would not result in a different outcome; see MPEP 2144.04 (IV) (A).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LN in view of Akura, further in view of Brady et al (US 6,797,004; hereafter referred to as BY).  LN discloses a plurality of clamping portions in Figures 18 and 19 (tabs (36)) but not a plurality of pairs as claimed.  BY, from the same art of endeavor, teaches that it was known to have a plurality of pairs of clamping portions as shown in Figure 3C.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious over LN as modified by BY to add additional tabs to make the structure more compressible in the manner described by BY; see column 6, lines 6-19.  
 Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over LN in view of Whitsett (US 2010/0204790; hereafter referred to as WT).  
.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. The argument presented are directed against LN as not providing an extended portion extended inward from the frame as now claimed.  For this reason, the Examiner has modified the ground of rejection utilized Langerman.  In particular, the inward direction from the frame can be a direction that is towards the center of the eyeball. 
The Applicant also argues that a gap between a first plane and a second plane is not met by LN the Applicant argues that the intraocular lens is in the same plane as the ciliary groove.  The Examiner asserts that this argument is not commensurate with the scope of the present claims that do not require that the planes be defined in this way.  Rather, the first and second planes can be defined in the structure (16b) by the top wall (17) and the rib (33) respectively.  Understood this way, the claims are read on by what LN discloses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wanders (US 9,937,034) is cited because it has many of the features of the claimed invention; see claim 1.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774